Opinion by
Mr. Chief Justice Moore.
The reply in this cause was filed November 16, 1915, but prior thereto a commission was issued to take the *641testimony of the plaintiff who resided in Finland. At the next term of court which convened March 6, 1916, the action was dismissed without prejudice and without notice to the plaintiff’s counsel.
As the statute of limitations would bar the institution of another action for the same cause, the court during the same term, upon the motion of the plaintiff’s counsel, reinstated the action, from which order the defendant appeals. The plaintiff’s counsel moves to dismiss the appeal on the ground that the order undertaken to be reviewed is not final. Based upon the decision in the case of First Christian Church of Medford v. Robb, 69 Or. 283 (138 Pac. 856), the appeal should be dismissed, and it is so ordered. ' Appeal Dismissed.